PAVY, Judge.
This is a companion case to Louisiana Intrastate Gas Corp. v. Girouard (Appellate Docket No. 5434), 336 So.2d 1042, in which we have rendered a separate decision disposing of all issues in both cases.
For reasons assigned in the companion case, the judgment of the district court is amended so as to reduce the amount of the award in favor of Boyd David Girouard to $5,925.00 and as amended the said judgment is affirmed. The costs of this appeal are to be borne equally by appellant and appellee.
AMENDED AND AFFIRMED.